349 F.2d 374
UNITED STATES of America, Appellee,v.Carl Ross KEATON, Appellant.
No. 9857.
United States Court of Appeals Fourth Circuit.
Argued June 28, 1965.Decided July 22, 1965.

John E. McDonald, Jr., Charlotte, N.C.  (Court-assigned counsel), for appellant.
William H. Murdock, U.S. Atty.  (H. Marshall Simpson, Asst. U.S. Atty., on brief), for appellee.
Before SOBELOFF, BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
The defendant, convicted of a violation of the Dyer Act, 18 U.S.C.A. 2312, prosecutes this appeal.


2
The court finds no merit in his contention that there was insufficient evidence to show that he had ever been in possession of the stolen car.  Evidence was presented by the Government to show that the defendant was in Pittsburgh, Pennsylvania, when the car was stolen; that he was in Mocksville, North Carolina, where the car was discovered, several days after the theft; that he offered to sell the car to a used car dealer in Mocksville, agreed on a price, and received partial payment; that the used car dealer then obtained possession of the car; and that the defendant offered to sell a car exactly like the stolen vehicle to a third party while it was parked in the prospective customer's driveway.  This evidence was adequate to support the jury's verdict that the defendant had been in possession of the stolen car.


3
Defendant's attack on the adequacy of the charge to the jury is similarly unavailing.  The charge, when read as a whole, was eminently fair to the defendant.


4
The decision of the District Court is therefore


5
Affirmed.